Case 3:19-cv-00879-JRW-CHL Document 6 Filed 12/26/19 Page 1 of 2 PageID #: 55




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

JOSHUA SIMPSON,                            )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )              Case No. 3:19-cv-00879
                                           )
LINCOLN HERITAGE COUNCIL, INC., )
BOY SCOUTS OF AMERICA, JASON               )
PIERCE, in his official and individual     )
capacity, DAVID SIKES, in his official     )
and individual capacity; Unknown           )
Employees, Agents AND/OR Servants of )
Lincoln Heritage Counsel, Inc., Boy Scouts )
of America, Unknown Employees, Agents )
AND/OR Servants of Boy Scouts of           )
America,                                   )
                                           )
       Defendants.                         )


                               NOTICE OF APPEARANCE

      PLEASE TAKE NOTICE that Jennifer S. Rusie of the law firm Ogletree, Deakins, Nash,

Smoak & Stewart, P.C., 401 Commerce Street, Suite 1200, Nashville, TN 37219, hereby enters

her appearance as Counsel for Defendants in the above-captioned matter.

      Dated this 26th day of December 2019.

                                           Respectfully submitted,

                                           OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.

                                           By: /s/ Jennifer S. Rusie
                                           Jennifer S. Rusie, Esq., KY #97123
                                           401 Commerce Street, Suite 1200
                                           Nashville, TN 37219
                                           (615) 254-1900
                                           Jennifer.Rusie@ogletree.com

                                           Attorney for Defendants
Case 3:19-cv-00879-JRW-CHL Document 6 Filed 12/26/19 Page 2 of 2 PageID #: 56




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 26, 2019, a true and accurate copy of the foregoing

Notice of Appearance was served via U.S. Mail, postage pre-paid, upon the following:

       Joshua Simpson
       115 Orchard Hills Drive, #324
       Jeffersonville, IN 47130

       Pro Se Plaintiff



                                                  /s/ Jennifer S. Rusie
                                                  Jennifer S. Rusie




                                              2
